Citation Nr: 1213427	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-39 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the reduction of the evaluation of the Veteran's service-connected aortic insufficiency secondary to bacterial endocarditis, from 60 percent to 30 percent, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from May 1994 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, reducing the Veteran's disability evaluation for his aortic insufficiency from 60 percent to 30 percent, effective as of October 1, 2006.  This claim was previously remanded by the Board in February 2010 for additional evidentiary development.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in November 2009.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO assigned a 60 percent disability evaluation for aortic insufficiency, effective as of May 20, 2003.  

2.  In a July 2006 rating decision, the RO decreased the Veteran's disability evaluation for his aortic insufficiency to 30 percent, effective as of October 1, 2006.  

3.  At the time of the reduction of the Veteran's benefits, his 60 percent disability evaluation had been in effect for less than five years.  

4.  Improvement in the Veteran's service-connected aortic insufficiency has been shown since October 1, 2006.  





CONCLUSION OF LAW

The reduction from 60 percent to 30 percent for service connected aortic insufficiency secondary to bacterial endocarditis, as of October 1, 2006, was proper, and restoration of the 60 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.104, Diagnostic Codes 7001 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in April 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Specifically, the Veteran was provided notice on how VA determines the appropriate disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in March 2005, and VA has obtained these records as well as the records as well as copies of private treatment records.  The Board recognizes that the Veteran has not been afforded a VA examination in more than 6 years.  However, VA scheduled the Veteran for examinations in January 2008, June 2010 and September 2010, and the Veteran failed to report to any of these examinations.  The duty to assist is not always a one-way street, and if a veteran desires help with a claim, he must cooperate with VA's efforts to assist him.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its February 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) made numerous attempts to provide the Veteran with the requested examination.  The Veteran failed to submit a statement of good cause for his failure to attend his last examination in September 2010, and the AMC subsequently issued a Supplemental Statement of the Case (SSOC) in May 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

A claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e) (2011).  

The Board finds that in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).  A review of the notice shows that it was mailed to the latest address of record, and that it informed the appellant of the procedures for the presentation of evidence, the right to a hearing and representation options.  The effective date of the reduction also complied with the timing requirement discussed above.  The appellant has not made any contention to the contrary with regard to such procedural requirements.  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); Brown v. Brown , 5 Vet. App. at 413, 420 (1993).  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2011).  However, the Court has specified a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 60 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 60 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

For ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  However, as outlined below, the Veteran's 60 percent disability evaluation had not been in effect for five years, and as such, these requirements do not pertain to his claim.  



Facts and Analysis

The Veteran was originally granted service connection for aortic insufficiency, secondary to bacterial endocarditis, in a February 2001 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 7001, effective as of August 1, 2000.  The Veteran did not appeal the assigned rating.  

In May 2003, VA received a claim from the Veteran seeking, among other issues, an increase in his service-connected aortic insufficiency.  The Veteran's disability evaluation was subsequently increased to 30 percent in a January 2004 rating decision, effective as of May 20, 2003.  A timely notice of disagreement was received from the Veteran in March 2004, and in a May 2004 decision, the RO found clear and unmistakable error in the previous evaluation, and assigned a disability evaluation of 60 percent, effective as of May 20, 2003.  

In a December 2005 rating decision, the RO proposed to reduce the Veteran's disability evaluation to 30 percent following VA examinations in March 2005 and August 2005.  The disability evaluation was subsequently decreased to 30 percent in a rating decision sent to the Veteran in August 2006, effective as of October 1, 2006.  A timely notice of disagreement was received from the Veteran in August 2007, but the reduction was confirmed in an October 2008 statement of the case.  The Veteran appealed this decision to the Board in December 2008.  

Upon receipt of his initial claim, the Veteran was afforded a VA heart examination in November 2000.  There was no clear history of congestive heart failure at this time, but the Veteran did report occasional chest pain that lasted approximately two minutes.  It was noted that there was a question of endocarditis in the past.  The Veteran denied any other cardiac symptomatology.  An electrocardiogram revealed a normal left ventricular ejection fraction of 55 percent and mild aortic insufficiency.  

The Veteran was afforded an additional VA examination in July 2003.  The examiner reviewed an echocardiogram from July 2003, which revealed an ejection fraction of 50 percent and mild aortic insufficiency and tricuspid regurgitation with a normal aortic root size.  He was also noted to have clinical METs of 5 to 10.  This is the examination upon which the previously assigned 60 percent disability evaluation was based.  

In its May 2004 rating decision, the RO informed the Veteran that there was a likelihood of improvement with this condition, so the assigned evaluation was not considered permanent and was subject to a future review examination.  Such an examination was scheduled for the Veteran in March 2005.  The examiner noted that the Veteran never suffered from fatigue or angina, and that he had only had syncope once.  Dyspnea was present on moderate exertion and dizziness occurred on at least a monthly basis.  The Veteran did not suffer from heart disease.  The examiner noted that the Veteran was independent in all activities of daily living, and that he had a workload of 4 to 10 METs.  Testing revealed left ventricular ejection fraction to be from 55 to 60 percent.  The examiner concluded that the Veteran suffered from normal left ventricular systolic and diastolic function with mild aortic insufficiency.  

The Veteran's claims file was forwarded to another VA examiner that provided an additional opinion in August 2005.  The examiner noted that the Veteran's METs were more likely from 3 to 6.  The examiner explained that despite these low METs, the Veteran did have a normal echocardiogram.  The examiner noted that the Veteran had severe problems due to his back pain that limited his activities.  As a result, the Veteran experienced deconditioning or poor conditioning that caused the Veteran's endurance to be quite decreased and was responsible for the low estimated METs.  

The record also contains a record dated May 2006 from the Louisiana Heart Hospital.  According to this record, the Veteran was to undergo left heart catheterization, a left and right coronary angiography, left ventriculogram and hemodynamics measurement and an aortic root shot.  Upon treatment, the Veteran was found to have a left ventricular ejection fraction of approximately 60 percent with no significant mitral regurgitation.  Moderate aortic regurgitation was noted, however.  The cardiologist opined that the Veteran had normal left ventricular systolic function with moderate aortic regurgitation and coronary artery disease.  

The Veteran was scheduled for an additional VA examination of the heart in January 2008.  However, the Veteran failed to report to this scheduled examination.  The Board remanded the Veteran's claim in February 2010 to afford him an additional opportunity to appear for another examination to determine the current level of severity of his heart condition.  However, the Veteran again failed to report to his scheduled examination in June 2010.  The Veteran's wife called to reschedule this examination, but the Veteran failed to report yet again in September 2010.  VA has not received any communication or statement of good cause for the Veteran's failure to report.  

Since the Veteran did not report to these examinations, the claim must be decided based on the already existing evidence of record.  Turk v. Peake, 21 Vet. App. 565, 569-70 (2008).  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the duty to assist is not a one-way street and the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood, 1 Vet. App. at 190.  

With that having been said, the Board finds that the preponderance of the evidence of record demonstrates that the reduction of the Veteran's disability evaluation from 60 percent to 30 percent was proper.  Under Diagnostic Code 7001, a 30 percent disability evaluation is warranted when there is evidence of workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104.  A higher disability evaluation of 60 percent is warranted when there is evidence of more than one episode of acute congestive heart failure in the past year, or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

The Veteran was previously awarded a 60 percent disability evaluation in light of the ejection fraction of 50 percent noted upon examination in July 2003.  The March 2005 VA examination report notes a clear improvement, with an ejection fraction of 55 to 60 percent.  The Veteran was also found to have activity level between 4 to 10 METs.  The additional opinion of August 2005 does note that a better estimate of the Veteran's activity level was more likely between 3 to 6 METs, but this still demonstrates a workload in excess of 5 METs.  Also, the examiner opined that the Veteran's limitation of activity was due to deconditioning or poor conditioning because of his severe back pain, rather than his cardiac disorder.  The March 2005 VA examiner also concluded that the Veteran had normal left ventricular systolic and diastolic function with only mild aortic insufficiency.  The May 2006 private catheterization report also noted a left ventricular ejection fraction of approximately 60 percent with no significant mitral regurgitation noted.  Finally, there is no record of acute congestive heart failure at any time since the reduction of the Veteran's claim as of October 1, 2006.  Therefore, the evidence clearly demonstrates that the Veteran's aortic insufficiency had improved and he no longer met the criteria for a disability evaluation of 60 percent.  

The record contains no additional evidence regarding the heart, and as such, the most recent evidence of record is from more than five years ago.  Also, the Board recognizes that the Veteran asserted that the March 2005 VA examination was inadequate during his November 2009 hearing.  However, VA has provided the Veteran with multiple opportunities to appear for a new examination, and he has failed to do so without good cause.  As such, VA has fulfilled its duty to assist the Veteran and the Board has no choice but to decide the Veteran's claim based on the VA examination of March 2005 and the subsequent opinion of August 2005.  As already noted, the duty to assist is not a one-way street, and if a veteran desires help with a claim, he must cooperate with VA's efforts to assist him.  See Wood, 1 Vet. App. at 193.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss.  The claim must be denied.



ORDER

The reduction of the evaluation of the Veteran's service-connected aortic insufficiency secondary to bacterial endocarditis, from 60 percent to 30 percent, was proper.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


